Name: Commission Regulation (EC) NoÃ 576/2006 of 7 April 2006 amending Regulation (EC) NoÃ 1433/2003 laying down detailed rules for the application of Council Regulation (EC) NoÃ 2200/96 as regards operational funds, operational programmes and financial assistance
 Type: Regulation
 Subject Matter: environmental policy;  plant product;  cooperation policy;  regions and regional policy;  EU finance;  agricultural structures and production
 Date Published: nan

 8.4.2006 EN Official Journal of the European Union L 100/4 COMMISSION REGULATION (EC) No 576/2006 of 7 April 2006 amending Regulation (EC) No 1433/2003 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards operational funds, operational programmes and financial assistance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Article 48 thereof, Whereas: (1) Point 2 of Annex I to Commission Regulation (EC) No 1433/2003 (2) sets out that specific costs for organic, integrated or experimental production, organic plant protection materials, environmental measures, including costs generated by the environmental management of packaging and quality improvement measures, including certified mycelium and plants and seed of the categories basic seed and certified seed can be considered as optional eligible measures for operational programmes for a maximum of 10 years per action. (2) Experience has shown that there has been a high take-up rate of these measures by producer organisations in most Member States. These producer organisations have thus taken full account of environmental and quality concerns in their operational programmes. It is therefore envisaged to eliminate the current limit of ten years per action for these measures. (3) Regulation (EC) No 1433/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In point 2 of Annex I to Regulation (EC) No 1433/2003, the introductory words of the first subparagraph are replaced by the following: 2. Specific costs for: Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation as last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64). (2) OJ L 203, 12.8.2003, p. 25. Regulation as last amended by Regulation (EC) No 2190/2004 (OJ L 373, 21.12.2004, p. 21).